DETAILED ACTION

Claim Objections

Claim 17 is objected to because of the following informalities:  It depends from claim 16, which is cancelled.  Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “binder depth”, “tactile depth”, or ratios of these depths as (inadequately) described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a “note to note coefficient of friction of 0.3”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to fabricate the invention commensurate in scope with these claims. 
The claim only recites a coating layer having “tactile particles”, which are providing the coefficient of friction.  The material, shape, size, composition, etc. are not claimed, at least in the independent claim.  Further ambiguous is the conductive particles, which may impart a further effect on the coefficient of friction. Thus, one of ordinary skill would not know what structure e.g. particle size, shape, material is required to form a coefficient of friction of 0.3.  Any potential infringer would need to perform undue experimentation on any conceivable material, shape, size, composition, of particles to determine whether the claim was being infringed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 contains the limitation “wherein the tactile particles are 5 to 35 microns in depth” which is indefinite.  This limitation was previously discussed as indefinite in the Interview, if positively recited (not optional, claim 2) (See 08/10/22).  Further dependent claims recite “binder depth”, “tactile particle depth”, and any “ratio” of these depths.
The plain and ordinary definition of “depth” is distance below an upper surface.  However, the tactile particles, by definition, are providing tactility to the surface, and would not do so if below the upper surface (unless otherwise explained, e.g. cause the coating to project). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.  The applicant argues that the “depth” is the “height or thickness” of the particles, however, this is never clearly articulated or deduced from the Specification.  Furthermore, the applicant’s characterization of “depth” in the arguments (which is not factually deduced from the Specification, as stated) is not persuasive, as the conductive particles have an explicitly recited “length” and “diameter” (e.g. claim 6), which suggests the term “depth” is not the same meaning.  Lastly, there is no Drawing or other explanation on how “depth” should be interpreted, and by extension, “binder depth”, “tactile particle depth”, and any “ratio” including these depths, are all unclear and indefinite. 
Claims 1-15 and 17 are additionally indefinite.  Independent claim 1 recites “at least one coating being a paper feel layer, wherein the paper feel layer includes tactile particles, to provide the paper feel”, which is indefinite.  First, a “paper banknote” does not have a standard feel as many types of paper materials may be used, may other effects such as intaglio or other fibers may be present, thus a “paper banknote” does not have a standardized “feel”.  Second, a feel is subjective and dependent on the feeler, thus the structure which will constitute a “paper feel” is further indefinite.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (DE 10-2016-010851) in view of Hareyama et al. (US 6,713,164) (See NPL for English Translation) and Bray (US 2011/0049865).
In respect to claims 1-4, 9, and 17, the claims are impossible to ascertain for the reasons stated above, since the “paper-feel layer” is an indefinite quality defined by tactile particles, wherein the only structural claim of the tactile particles is an indefinite dimension. Hofer discloses a polymeric outer surface of substrate K (0010) and a coating “paper-feel layer” L provided on the substrate K, the coating L having tactile particles P (0037-0039; Fig. 1); the coating have a “feel, substantially similar to that of a paper banknote” is impossible to determine for the reasons detailed above, however the coating may be provided with a “soft touch impression”, which seems reasonably equivalent (0016). Hofer does not disclose additional conductive particles (fibers) in the coating, however, Hareyama et al. teach providing a similar document coating with conductive fibrous particles (Abstract) and it would have been obvious to provide the coating taught in Hofer with fibrous conductive particles in view of Hareyama et al. to reduce electrostatic adhesion between adjacent substrate (Col. 1, 23-30).  Hofer and Hareyama et al. teach particles/fibers which are the same shape and dimensions as those claimed, and one would readily infer that a similar surface texture will result in a similar coefficient of friction. 
Hofer further discloses that the tactile particles have aspect ratios between 1 and 5, since the particles are slightly oblong; Hofer further discloses that the concentration of particles is substantially 20% (Fig. 1).   If the Figure is interpreted to be merely schematic, Hofer further discloses that the amount of particles and/or protrusion of the particles in the binder is freely selectable for “desired haptic effect” (0022-0023).  It would have been obvious to provide substantially 5-20% particles, or provide specific binder depths. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, adding more or less particles for adding or muted effect.  The range substantially 5-20% is also a range of over substantially 4 times, and has no specificity. 
Hofer does not disclose particular dimensions or concentrations of the tactile particles, however, Bray teaches a similar binder (resin) and tactile particles (Fig. 1).  The particles may protrude in the range of 5-35 µm, wherein “protrusion” is the best interpretation of “depth” that can be ascertained at this time.  The percentage weight of particles may be approximately 20% (Examples 1 and 4).  It would have been obvious to provide the particles taught in Hofer and Hareyema et al. at the concentration and “depth” of about 20% and 5-35 µm in view of Bray to insure that the features may be felt by hand (0021).
In respect to claims 5 and 6, Hareyama et al. disclose that the fibrous conductive particles of the “paper-feel layer” have an aspect ratio of 3-100, thus at least 3-5 is within the range, and substantially within the entire range of 1-5; the length of the tactile particles are substantially larger than 150% of their diameters;  Hareyama et al. disclose that the tactile particles comprise a fibrous core material and a conductive layer formed of tin oxide and antimony oxide (Col. 2, 3-8).
In respect to claim 7 and 8, Hareyama et al. teach several particular surface resistivity of less than 10 ^(11) Ohms per square (Col. 4, 33-38). 10-40 wt% of particles to binder resin (which is not distinguishable from “ink” in the claims).
In respect to claims 10 and 11, Hofer further disclose that the coating coatings either UV curable or solvent based ink (0019-0020).
In respect to claims 12-15, the ratio of the “binder depth” and “tactile” depth cannot be reasonably ascertained.



Response to Arguments

 	The claims are indefinite for multiple reasons, which makes a search and comparison with prior art difficult.  However, arguments drawn to the lack of disclosure in Hofer toward concentration or “depth” of the tactile particles is, as best can be determined, remedied by the teaching of Bray.
In the Applicant Interview Summary, the applicant states that the Examiner indicated that the “coefficient of friction being between 0.2 and 0.4 would be rejected on 112 (enablement) ground due to an inability of the Examiner to effectively search it”, which is incorrect.  The limitation was explicitly stated to elicit a scope of enablement rejection, since the structure claimed is very broad and only contains a “paper-feel layer”, “tactile particles”, and “conductive particles”, wherein the coefficient of friction limitation is essentially a functional limitation, wherein a specific structure will intrinsically yield a coefficient of friction.  The issue is highlighted in detail in the 35 USC 112 to claim 17, which still includes the limitation.  The difficulty searching the limitation, as well as potential infringers having difficulty navigating around the limitation, if ultimately patented, where also discussed, however, they were not the basis for the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637